Order reversed on the law and facts, with $10 costs and disbursements, and application for a jury trial granted. Memorandum: We think on this record there is a genuine and bona fide issue of legal title and either party has the right to a jury trial on demand. (Matter of Comfort, 234 App. Div. 19.) We hold under the circumstances here shown *866the delay was not unreasonable. All concur. (Appeal from an order denying a demand for a jury trial in a discovery proceeding.) Present- — -Vaughan, J. P., Kimball, Piper, Wheeler and Van Duser, JJ.